Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 1 of 17




                                  UM TED STA TES D ISTR ICT CO UR T
                                  SO UTIV RN D ISTR ICT OF FLO R ID A


               CASE NO.:I8-8OIJ9-CR-DTM TTROIJLEASJM ATTHE                               (:)
                                         18U.S.C.j371
                                         22U.S.C.j2278
                                         50U.S.C.j1702
                                         50U.S.C.j1705(a)
                                         18U.S.C.j554
                                         18U.S.C.j924(a)(1)(A)
                                         18U.S.C.j2
                                                                        *


    UM TED STA TES OF AM ERICA                                              lF1
                                                                              ILED t)ï
                                                                                     .'            -D.f
                                                                                                      h
                                                                                                      a.
                                                                                                      .
                                                                            I
            VS.                                                             l
                                                                               22: '      u
                                                                                          -û 2g18
                                                                            I
                                                                            i
                                                                            i. u-r!:.
                                                                                    .'çL11M.u>.Rlr,
                                                                                     .            .1flRt.. .
                                                                                                           11
                                                                                                            :
    JIJM O R JOEL JO SEPH ,and                                              l     c!ER1$u.S.:)ISIC7.        j
                                                                                                            '
                                                                            t
                                                                            ;     S.'
                                                                                    ' OFFLA.-NW.R. 8. .
                                                                                    D.                   -- !
                                                                                                     . ...  .
    JIM Y JO SEPH

                         D efendants.
                                     /

                                  SIJPEM EDING IND ICTM EM

          The Grand Jury charges:

                                         IN TRO DU CTION

          Atal1tim esrelevantto thislndic% ent,

              n e Arm sExportConkolA ctand InternationalTre c in Arm sRealzlations

                  J.n furtherance of world peace and the security and forei> policy of the United

    States,the United States regulated and restricted the exportof defense articles,including nrm q,

    mllnitions,andimplementsofwar,pursuanttotheArmsExportControlActC$AECA'').22U.S.C.
    j2778. TheAECA authorizedthePresidenttocontoltheexportofdefensenrficlesandservices
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 2 of 17




    from theUnited States,andrequized thatevery person engagedin the businessofexporting defense

    articles f'
              rom the United States obtnin a license or other approval âom the United States

    DepartmentofState. 22U.S.C.j2778@)(1)(A)(1). '
                                                 l'hereguladonsissuedundertheAECA are
    theInternationalTraffic in ArmsRegulations(ç(ITAR''). 22 C.F.R.sj 120-130. The ITAR
    defmeexportiugtolclude,amongotherthings; (tgsjendingortnkingadefensearticleoutofthe
    UnitedStatesinanymnnner..,.'' 22C.F.R.j 120.17.
                 n eITAR contninedalistofdefensearticlesanddefenseserviceswhichazesubject
    tocontrolbytheseregulations.ThelistwascalledtheUnited StatesMllnitionsList.22C.F.R j
    121.1.

                 Exportstocertnin cotmtriesareidentified irltheITAR asbeingsubjectto apolicy
    of license application denial. It is the policy of the United 'States to deny licenses and other

    approvalsforexportsofdefensearticlesdestined forHaititmdermostcircunastances. 22 C.F.R.

    j126.1(),
                 Unless speciscally exempted,persons engaged in the exportofdefense articles

    covered m tkstbe registered w ith theD epnrfm entofState'sD irectorate ofD efense Trade Conkols

    (tçDDTC''),andmustapplyformldreceivealicenseorotherwrittenapprovaltoexportthedefense
    article9om theUnitedStates. DDTC maintainsrecordsofcompaaiesand individualswhohave

    registered w ith D DTC and applied forand received exportlicenses.

                 Rifles of the AR.-15 type, including the DPM S M odel A -15, A R 15 variant,

     (hereino er(1A11.
                     -15type rifles''lwerettdefense articles''listed in CategoryIoftheUSML.22



                                                      2
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 3 of 17




    C.F.R.j12l.1. Ata11timesrelevanttotllisIndicM ent,AR.-15typeriflescouldnotbeexported
    âom theUzlited Statesto H aitiwithoutauthodzation âom DD TC.

           6.    Glock M odel 17, 9nnm sem i-autom atic pistols w ere a ççdefense article'' listed in

    Categov IoftheUSML.22 C.F.R.j 121.1. AtalltimesrelevanttothisIndice ent,Model17
    Glock sem i-autom atic pistols could not be exported âom tlze United States to Haiti w ithout

    authodzation 9om DD TC.

                 Am mllnition forflrenrms lm der .50 caliber,including M 1.
                                                                          -15 type rifles and M odel

    17 Glock sem i-autom atic pistols,w as a ttdefense M icie''listed in Category Iof the U SM L.22

    C.F.R.5121.1. Ata1ltimesrelevanttothisIndicu ent,nmmllnitionforflrenrmstmder.50caliber
    could notbe exported 9om theU nited Statesto H aitiw ithoutauthodzation 9om DDTC.

      The Intem ationalEm ercencv Econom icPow ers A ctand ExportA drnl
                                                                      'nistration Reculations
           s.     TheexportofotheritemsthatarenotregulatedbytheDepartmentofStatemay be

    regulated by the United States Depnrtment cf Cornmerce tmder the Intenmtional Emergency

    EconomicPowersAct(çt1EEPA''),Title 50,Uaited StatesCode,Sections 1701-1707. Under
    W EPA , the President of the Urlited States w as granted authority to deal w ith tm usual and

    exkaordinary threatsto thenationalsecudty,foreign policy,oreconom y ofthe United States. 50

    U.S.C.j 1701(a). The President,tmderIEEPA,could declare a nationalemergency through
    ExecutiveOrdersthathavethefullforceand effectoflaw .

                  On August 17,2001,underthe authority ofIEEPA ,tllePresidentissued Executive
    Order 13222,w hich declared a national em ergency with respect to the llnrestrided access of

    foreign parties to Ulzited States goods and teclm ologies,and extended the ExportArlrniniskation

    Regulations(ç$EAR''),setforthatTitle15,CodeofFederalRegulations,Parts730-774. Tluough
                                                       3
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 4 of 17




    the EAR,the D epnrtm ent of Com m erce im posed license or other requirem ents before an item

    subjecttotheEAR couldbelawfullyexpoted9om theUnitedStates. Theseitemswereincluded
    ontheCommerceControlList((tCCL''),publishedatTitle15,CodeofFederalRegulations,part
    774,Supplem ent No.l. Item s on the CCL w ere categorized by Export ContolClassifcation

    Nllmber(ttECCN''),wllich denotedtheapplicableexportconkolsdependingon destination,end
    use,and end user. 'I'he President issued nnnual Executive Notices extending tlle national

    emergency declàredin ExecutiveOrder13222forthetimepedodcoveredbythatExecutiveOrder

    tbzoughthetimecoveredbytbislndictment. See,e.g.,82Fed.Reg.39,005(Aug.16,2017).
           10.    Pursuant to its authority derived 9om IEEPA ,the D OC review ed and conkolled

    the export of certain goods and technology 9om the Urlited States to foreir countries. In

    particular,the D OC placed restictions on the exportof goods and technology thatitdetermined

    could m ake a significant conG bution to tlze m ilitaly potentialof other nations or that could be
                                             I


    detrimentalto theforeignpolicy ornationalsecurityoftheUnited States. llnderIEEPA andtlle
    EAR itwmsacrim eto willfully export,orattemptorconspireto export,9om theUnited States
    arzy item listed on the CCL reqlliling an exportlicense withoutflzstobtnining an exportlicense

    9om theDOC. See 50 U.S.C.j 1705(c);15 C.F.R.j764.2. ltwasalso acrimeto willfully
    cause,aid,orabetactivityproïbitedbytheEAR.
                                             .15C.F.R.j764.2.
                  Shotglm s, including Standard M anufacturing M odel D P-12 shotguns and Rossi

    M odelST12 shotguns,with abarrellengthin excessofeil teen (18)hlcheswerelisted on the
    CCL underECCN 0A984. A ta11tim es relevantto this indictm ent,shotguns wit.lza ban'
                                                                                      ellength

    irlexcessofeighteen(18)inchesrequiredalicenseforexporttoHaitiforcrimecontrolre%ons.
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 5 of 17




           12. Ammuaition forshotgunslisted on the CCL underECCN 0A984 alsowaslistedon

    tlleCCL tmderECCN 0A984. Ata11timesrelevanttotlzisIndictment,thisshotglm nmmllnition

    required a license forexportto Haitiforcrim e contolreasons.

    Defendantand Related Entities

                 GlobalDynutyCorps,LLC (tr lobalDynastf'lwasa limitqd liabilt company
    thatm aintained aretailstorelocated in Orlando,Florida. Beginning on oraboutatleastM arch

    12, 2012, Global D ynasty registered with the United States Departm ent of State as a

    marmfacturer/exporterofdefense M icles,which made thecompany eligibleto apply forDDTC

    exportauthorization.

           14. D efendantJUNIOR JOEL JO SEPH w asthe owner,operator,and licensee ofOlobal

    Dynasty Corps,LLC.

           15. D efendantJW Y JOSEPH w asthe brotherofJUN IOR JOEL JOSEPH ,and form er

    co-m azlagerofGlobalD ynasty Corps,LLC .

                 OlobalDynasty Corps,S.A.(çtGlobalDynasty Haiti'')wasarelated company to
    OlobalDynmsty based in Port-Au-pdnce,H aiti,
                 Neither defendr tJIJN IOR JOSEPH ,JN Y JOSEPH ,nor OlobalD ynasty Corps,

    LLC possessed a license by the Department of Com m erce to export shotguns or sbotgan

    nm m lm ition to H aitiin oraboutAugust2016.

                 Neither JU NIOR JOSEPH, JN Y JOSEPH, nor Global Dynasty Cop s, LLC

    possessed a license by the Depn- entof State,D irectorate ofD efense Controlto exportdefense

    articlesto Haitiin oraboutAugust2016..
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 6 of 17




                                               COUNT 1

           The allegationscontained in Introductitm parav aphs 0ne thzough 18 oftlzis Superseding

     Indicu entare realleged and incorporated asiffully setforth herein.

           From atleastasearly asin oraboutM arch 2016and continuingtmtilon oraboutOctober

     19,2014,in Pnlm Beach Colmty,in the Southem DistrictofFlodda,and elsewhere,the
     defendr ts,

                                     JUNIO R JO EL JO SEPH and
                                          JIM Y JO SEPH ,

    did knowingly and willfully com bine,censpire,coe ederate and av ee,w 1t.
                                                                            1:persons lczown and

    llnknowntotheGrandJury,to:commitanoffenseagainsttheUrtitedStates,thatis:to (a)export
    and cause to be exported 9om the Uzlited Statesto a place outside i ereof,thatis,Haiti,fzrenrm s,

    that is,Stmldard M anufactlldng M odelDP-12 shotguns and RossiM odelST12 shotguns,w ith a

    barrellength in excessofeighteen (18)inches,and shotgun nrnmlml
                                                                  'tion,withoutflrsthaving
    obtained the required authorization 9om theU nited StatesD epnrtm entofCom m erce,illviolation

    of Title 50, United States Code, Sections 1702 and 1705, and Title 15, Code of Federal

    Regulations,Sections736.2and764.2;and(b)toknowinglyandwillfully exportarldcausetobe
    exported 9om theUllited Statesto a placeoutsidethereof,tllatis,Haiti,defense articles,thatis,

    rifles ofthe M 1.
                    -15 type,including DPM S M odelA -15,AR.15 variantand G lock M odel17,9m =

    sem i-autom atic pistols,âolh the Ullited Statesto H aiti,withouthaving fzrstobtained a license or

    m itten approval 9om the U nited States D epnrtm ent of State, D irectorate of D efense Trade



                                                       6
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 7 of 17




    Controls,in violation ofTitle 22,Urlited StatesCode,Section 2778 and Title 22,Code ofFederal

    Regulations,Sections 121.1,123.1,and 127.1.

                                 PUR PO SE O F TH E CO NSPIM CY

           Itw msthe purpose ofthe conspiracy to illegally exportand send flrenrm sand nm nnunition
                                         h
    9om the United States to H aitiw ithout having obtained the required authodzation, license or

    approval.

                                                R A ND M EAN S

           The m arm er arld m earls by wllich the defendants and their co-conspirators sought to

    accomplishthepurposeandobjectoftheconspiracyincluded,amongothers,thefollowing:
           A.      JIM Y JOSEPH purchased flrenrm sand nm m lmition in Floridato beexported 9om

    the United States.

           B.      JU NIOR JO SEPH, JIM Y JO SEPH and theiz co-conspirators,having failed to

    obtain therequired authorization,license orapproval,concealed the flzenrm sand nm m lm ition in a

    M itsubisM trtlck to be exported 9om theU nited Statesto H aiti.

           C.      JLW IOR JOSEPH,JN Y JOSEPH andtheirco-conspbatorscaused the M itsubishi

    tnzck containing the fzresrms and nrnmunition to be delivered to the PortofPalm Beach and

    thereaAerexported from the United Statesto Haiti.

                                             O V ERT A CTS

           Infurtheranceoftheconspiracyarldtoaccomplishtheobjectoftheconspiracy,defendants
    JUN IOR JOSEPH and JN Y JO SEPH and others lcnow n and llnknow n to the Orand Jury




                                                       7
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 8 of 17




    comrnitted atleastone ofthe following overtacts,nmongothers,within the SoutherizDistrictof

    Florida and elsewhere.
           1.     On or aboutM ay 31,2016,defendantJUN IOR JO SEPH ,as President of Global

    Dynasty Corps, LLC, ran a flrearm s backp otm d check on defendant JIM Y JOSEPH for the

    purchaseof 159 shotguns and 5 M 1.-15 typerifles.

           2.     On or about July 19,2016,defendant JIM Y JOSEPH com pleted an ATF Form

    4473,FirenrmsTrnnAaction Record,forthepurchase ofaOlock M odel17,9mm semi-automatic

    pistol,serialnllrnberBCBD 761,from defendantJUNIOR JOSEPH atOlobalDynasty Corps,LLC.

           3.     On or about July 27,2016,defendant'JIM Y JOSEPH solicited Unindicted Co-

    Conspirator 1 (1'UCC-1'')to purchase a Glock Model 17,9mnn senzi-automatic pistol,serial
    num berBCBD759,9om defendantJU NIOR JOSEPH atGlobalDynasty Cop s,LLC.

           4.     On oraboutA ugust3,2016,defendantJUN IOR JOSEPH atGlobalD ynasty Corps,

    LLC received a G lock M odel 17,9rnm sem i-autom atic pistol,sezial nllm ber B CBD759, and a

    Glock M odel17,9m rn sem i-autom atic pistol,serialnllm berBCBD 761.

           5.     On oraboutAugust4,2016,defendantJIM Y JO SEPH picked up the Glock M odel

    17,9mm semi-automaticpisto),serialnumberBCBD761,f'
                                                     rom defendantJUNIOR JOSEPH at
    GlobalDynmsty Corps,LLC .
           6.     Between Apdl 2016 and August 6,2016,defendant JW IY JO SEPH, defendant

    JUNIOR JOSEPH,andUnindictedCo-conspizator2 (ç<UCC-2'')loadedthe159 shotguns,5AR-
    15 type zifles,two Olock sem i-autom atic pistols,and various boxes of am m lmition,alûng with




                                                        8
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 9 of 17




    household item s including a bedroom set purchased by JUNIOR JO SEPH , into the 2001

    V tsubishim zck thatJN Y JOSEPH had previously purchased.

                  OnoraboutAugust6,2016,defendantJN Y JOSEPH andUCC-2delivereda2001

    M itsubishitruck containinghousehold goods,arl'lnlocked safe,rqm m ilnition,159 shotguns,5 A R-

    15 type rifles,tvvo Olock sem i-autom atic pistols,and otheritem s,to M onarch Slzipping Lines at

    thePortofPnlm Beach,Floridaforsïpm entto St.M arc,Haiti.

           2.     On or aboutAugust 13,2016,defendantJN Y JO SEPH sent defendantJUN IOR

    JO SEPH copies of the M onazch shipping docum ents for the M itsubislzi truck contlsming the

    flrenrmsviathetextmessage application W hatsApp.
           9.     0n oraboutAugust15,2016,defendantJUN IOR JO SEPH senta Haitian politiciu

    Csldividual-l'')copiesoftheM onarch shipping doolmentsfoJthesMpmentoftheMitsubishi
    % ck containing the ftrenrms via W hatsA pp.

                  6n oraboutAugust18,2016,defendantJLW IOR JOSEPH sentcopiesofthe
    M onarch shipping docum ents for the M itsubishitruck containing the fzresrms via W hatsApp to

    someoneassociatedwithIndividual-l(çûlndividual-z'').
                  On oraboutA ugust26,2016,defendantJUNIOR JO SEPH falsely com pleted and

    signed an ATF Fonn4473,FirenrmsTransaction Record,staticg thatthatUCC-Ihadpicked up a

    Olock M odel l7,9m= sem i-autom atic pistol, serialnum ber BCBD 759, on August 26,2016,

    know ingthatUCC-Iw asnotpickl
                                'ng up the G lock pistolon thatdate.

            12.    0n or about A ugust 28, 2016, defendant JUNIOR JOSEPH sent a W lzatsApp

    m essageto defendantJINIY JOSEPH advising hlm to be careful.


                                                       9
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 10 of 17




            13.    0n oraboutA ugust29,2016,defendantJUN IOR JO SEPH sentdefendantJA IY

    JOSEPH a W hatsApp m essagew ith thephone nkunberforlndividual-z.

            14.    On oraboutA ugust 29,2016,defendantJU M OR JO SEPH sentdefendantJIM Y

    JOSEPH a W hatsApp m essage w1t.
                                   1:thephone num berforIndividual-l.

                   On oraboutSeptember1,2016,defendnntJUNIOR JOSEPH sentaW hatsApp chat

    toathirdindividualinHaiti(çtlndividual-3'')stating,çç1wouldliketogethelp9om youioremove
    a truck 9om custom .''
                   Irtdividual-3 responded to defendantJUN IOR JO SEPH via W hatsApp and asked

    where the truck w as,whattype oftnzck itw as,w hen would itbe there,and whatthetruck'syear,

    m ake,and m odelw ere.

            17.    On or abcut Septem ber 1,2016,defendantJUNIOR JOSEPH senta response to
                                                         J ool #4&
    Individual-3 thatthe tltruck wmsatStM arc,itwas a zO bv tsubisilicargo tnzck and the help

    should include l spection gee,can you do that?''
            18. Individual-g respondedtodefendantJUNIOR JOSEPH viaWàatsAppthat'lhe
     lm derstood and could do that''.
                   On or about September 1, 2016, defendant JUN IOR JO SEPH sent a reply to

     Individual-3viaW hatsAppandaskedifhewouldbeabletoçdgowithusandnotjustsendsomeone
     to ensm e safe passage?''D efendantJU NIOR JO SEPH advised thatthe trtzck should be there by

     Tuesday. Individual-3 responded to defendantJIJNIOR JOSEPH via W hatsApp EW Oproblem I

     should be able to clearitw ithoutany problep .''




                                                        10
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 11 of 17




           20.    On or about Septem ber 1,2016,defendarzt JUNIOR JO SEPH sent a W hatsApp

    m essage to defendantJIM Y JOSEPH advising thath dividual-3 Rwants to help w/out inspection

    butcan'tgo today ortomorrow sincehe isworking on som ething things.1didn'ttelllnim ifthe

    tnlck w asthere though Letm e knom ''
                  On oraboutSeptem ber1,2016,defendantJUNIOR JOSEPH sentdefendantJTM Y

    JOSEPH a W hatsApp m essage w ith Individual-3'sphone nllm ber.

           22.    On or about September 3, 2016, Individual-3 sent a W hatsApp m essage to

    defendantJUNIOR JOSEPH advising: StY ou are good.Try to getirlcontactw ith .
                                                                               FN Y .1'11get

    the thîngsdone for you.''
           23.     On or about Septem ber 7,2016,defendantJUN IOR JO SEPH forwarded a voice

    m essage he received via W hatsApp from Individual-3,advising llim that;ttthe carisnotirlyour

    nnme,don'tinvolve yourselfin itbecausewhen itinvolvesglmsitsnota sm allissue,OK,,Be

     careful,1ethim take the responsibility,0K ?''to defendantJIM Y JOSEPH .

            24.    On or aboutSeptember7,2016,defendantJUNIOR JOSEPH forwarded a voice

    m essage he received via W hatsA pp âom Individual-3, advising that: tseve     ' g w ent south

     today,the carwascov scatedtmtilcustomsAPN and thepoliceknow whatthey are goingto do,

     thisis going to anotherlevel,''to defendantJIM Y JO SEPH.
            25.    On or about Septem ber 7,2016,defendantJU NIO R JO SEPH fonvazded a voice

     messagehèreceivedviaW hatsApp from Individual-3 advising that:çcthepolicegotahold ofone
     ofthe gtm satld the case isalzeady atPOIIAU Prince A GD ,1think there are brigade connimg 9om
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 12 of 17




    PortA u Prince to getthe car,this fhing is m nking a 1otofnoise baby,anyway...don'tinclude

    yourselfintlzisbecausethereisjailtimelvolved,ok,''todefendantJIM Y JOSEPH
           26.     On or aboutSeptember 9,2016,Individual-3 sentdefendantJUM OR JOSEPH

    photos via W hatsApp of the seizure of the frenrm s nm munition and eqaipm ent 9om tile

    M itsubislzitruck
           27.     On or aboutSeptem ber 12,2016,defendantJUN IOR JOSEPH senta W hatsApp

    m essage to Individual-3 u king,ççW hat's up brother?'' Individual-3 responded via W hatsApp to

    defendantJUNIOR JO SEPH that$çlheazd they rsearching forabunch ofpeople''

           28.     O n orabout October 19,2016,defendantJIM Y JOSEPH provided U CC-I w ith a

     falsebillofsaleforaGlock M odel17,9mm semi-autom aticpistol,sedalnllmberBCBD759,and

     apologized to U CC-I forputting him in abad position. D efendantJIM Y JOSEPH advised U CC-

     1 thatifhe w as contacted by agentshe should give them the billofsale and say thathe sold the

     gun todefendantJIM Y JOSEPH.
            Allinviolation ofTitle 18,United StatesCode,Section 371.

                                               CO UN T 2
           The allegations contained in Inkoduction paragraphs one tllrough 18 of this Superseding

     Indictm entare re-alleged and incorporated asiffully setforth herein.
           On oraboutAugust6,2016,inPalm Beach Cotmty,in theSouthern DistrictofFloridaaand

     elsewhere,thedefendants,

                                     JUNIOR JO EL JO SEPH and
                                          JIM Y JO SEPH ,

                                                       12
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 13 of 17




    did knowingly arld willfully exportalld cause to be exported from the United States to Haiti,

    defense articles, that is, 4.
                                R.-15 Type Rifles, Glock sem i-autom atic pistols, and r'm m llnJ
                                                                                                'don,

    withoutfrsthaving obtained the required autborization 9om the United States Departmentof

     State,Director:teofDefenseTradeControls,inviolation ofTitle22,United StatesCode,Section

     2778 and Title22,Code ofFederalRegulations,Sections 121.1,123.1,and 127.1.

                                               CO IN     3
           The allegations contained in Introduction pazagraphs one thzough 18 of this Superseding

     h dictm entare re-alleged and incorporated asiffully setforth herein.
           On oraboutA ugust6,2016,irlPnlrnBeach County,ilzthe Soutlzez.
                                                                       n D istrictofFloridw and

     elsewhere,the defendants,
                                     JUM O R JO EL JO SEPH and
                                          JIM Y JO SEPH ,

     did knowingly and willfully exportand cause to be exported gom tlze United States to a place

     outside thereof,that is,Haiti,Standazd M r ufacturing M ödelD P-12 shotgtm s and RossiM odel

     ST12shotgunswithabarrellengthinexcessofeighteen(18)inches,withoutflrsthavingobtained
     the requized authorization 9om the U nited StatesD epnrtm entofConnm erce,in violation ofTitle

     50,Uzzited States Code,Sections 1702 alzd 17059Title 15,Code ofFederalRegulations,Sections

     736.2 and764.2;and Title 18,United StatesCode,Section 2.

                                               C O UNT 4

           The allegations contained in Jm roduction paragraphs one through 18 ofthis Superseding

     lndictm entare re-alleged and incorporated as iffully setforth herein.



                                                        13
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 14 of 17




           On oraboutA ugust6,2016,in Palm Beach County,in the Southez'
                                                                      n DistrictofFlorida,and

     elsewhere,the defendants:

                                     JIN O R JO EL JOSEPH and
                                          JIM Y JO SEPH ,



     did âaudulently atld lcnowingly export,send,and attemptto exportand send merchandise 9om

     the Ui ted States, contzary to any 1aw or regulation of the United States,and did facilitate the

     transportation,concealmentand sale ofsuch merchandise,articles,and objects,to wit:M 1.
                                                                                          -15
     Type Rifles,Glock sem i-automaticpistols,and am m llnition 9om theU nited Statesto H aiti,pdor

     to exportation,know ing the snm e to be intended forexportation contrary to any 1aw orregulation

     ofthe United States;and did aid and abeteach oier,al1in violation ofTitle 18,United States

     Code,Section 554;and Title 18,United States Code,Section 2.

                                               C OU NT 5
           The allegations conte ed irlInkoduction paragraphs 13 through 15 ofthis Superseding

     l dictm entarere-alleged and incop orated asiffully setforth herein.

     On oraboutAugust26,2016,in Palm Beach County,in the Southez'
                                                                n Dise ct ofFloridw and

     elsewhere,the defendants,

                                     JUN IOR JO EL JO SEPH and
                                           JIM Y JO SEPH ,
     did knowingly m ake a false statem entand representation with respectto the infbrm ation required

     by Chapter44 ofTitle 18,United States Code,to be keptin therecordsofaperson licensed

     under Chapter44,thatis,in cozm ection with the sale ofa Glock senzi-autom aticpistol9om


                                                        14
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 15 of 17




     GlobalDynasty Cop s,afederally licensed flrearms dealer,the defendantstated and represented

     on an ATF Fonn 4473 thathe transferred said firenrm to UCC-I on August26,2016,whereas in

     truth alld in fact,and asthe defendantthen and there knew ,the foregoing statem entand

    representation w as false in thatDS did nottake possession ofsaid flzesrm on Augast26,2016,

     orthereafter.

             InviolationofTilt18,UnitedStatesCode,Section924(a)(1)(A)andTitle18,Uzlited
     States Code 2.



                                                        A TRUE éILL,



                                                                FOREPERSON


                             4
         ,
                                       > .
          A FA JM D O ORS
    U NITED STATES ATTORN EY



                 g               -

    ROLAN DO OAR CIA
    A SSISTAN T UN ITED STATES ATTORNEY



    A DRIENN E RABIN O TZ
    A SSISTAN T UN ITED STATES ATTO RN EY
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 16 of 17
                                      UNITED STATES DISTRICT CO ITRT
                                      SO UTH ERN DISTRICT OF FLO Rm A

 UM TED STATESOF AM ERICA                     CASE NO.      l8-8ol3g-cr-DimitrouleasN adhewmants)
 V.
                                               CERTIFICA TE O F TRTAT,A TTORN EY*
 JIJN IOR JO EL JOSEPH and
 JIM Y JOSEPH ,
                Defendants.
                                       /       Superseding CaseInformation:

 CourtDivision:(selectone)                     New Defendantts)                Yes       No X
                                               NumberofNew Defendants                 0
      M iami               Key W est           Totalnumberofcounts                   -S--
        FTL          X     W PB      FTP
        Ido hereby certify that:
                 1havecarefuliyconsideredtheallegationsojtheindictment,thenumberofdefendants,thenumber
                 ofprobable wit essesand the legalcomplexltiesoftheIndictment/fnform ation attachedhereto.
                 Iam awarethatthe information supplied on thisytatemeqtwillberelied upon by the Judgesofthis
                 Courtin settingtheircalendarsand scheduling crlminaltnalsunderthemandateofthe Speedy Trial
                 Act,Title 28U.S.C.Section 3161.                     '
                 Interpreter:     (YesorNo)    No
                 Listlanguage and/ordialect
                 Thiscasewilltake      1û      daysforthepartiesto try.
                 Please check appropriatecategory and typeofoffense listedbelow:
                 (Checkonlyone)                               (Ci
                                                                zeckonlyone)
        1        0 to 5 days                                  Petty
        11       6 to l0 days                   X             M inor
        I11      11 to 20days                                 M isdem .
        IV       21to 60 days                                 Felony                 U
        V        61days and over
        6.     HasthiscasebeenpreviouslyfiledinthisDistictCourt? (YesorNo)
        Ifyes:
        Judge:DIM ITROULEAS                CaseN o.18-80139-Cr-Dim ikouleasN a% ev =
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?           (YesorNo)         No
        Ifyej:
        M aglskateCaseN o.
        Related M iscellaneousnumbers:                                          -
        Defendantls)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20from theDistictof
        lsthisapotentialdeathpenaltycase?(YesorNo)             No
                 Doesthiscaseoriginate from amatterpending intheNorthern Region ofthe U.S.Attoltey'sOffice
                 pliorto Octoberl4,20037     Yes              No X        '
                 '

        8.       Doesthiscase originateâom am atterpending in the CentralRegion ofthe U .S.Attorney'sOffice
                 priorto September1,2007?    Yes                      o X
                                                              t
                                                              l
                                                      ROL D O          C1A
                                                      A SSISTAN T     ITED TAR'ES AW ORN EY
                                                      Florida BarN o.763012

 *penaltySheetts)attached                                                                           REV5//17
Case 9:18-cr-80139-WPD Document 43 Entered on FLSD Docket 12/21/2018 Page 17 of 17


                              UM TED STA TES D ISTR ICT CO UR T
                              SO UTH ERN D ISTR ICT OF FL OR IDA

                                         PEN ALTY SHEET

     Defendant'sN am e:JUM OR JOEL JOSEPH

     CaseN o:18-80139-CR-DN 1TROULEA SM            TTX O

     Count #:1

        Conspiracy 4()exportflrearmswithoutalicense

        Title 18-United StatesCode,Section 371

     * M ax.penalty:5 years'im prisonm ent

     Cotmt #:2

       Exportinz firenrmswithoutalicenserArm sExportControlAct)
       Title 22,Uzkited States Code-Section 2778

     *M ax.Penalty:20 years'im prisonm ent

     Cotm t #:3

       Exportilw flrenrmswithoutalicenset'
                                         InternationalEmezaencv EconomicPower.
                                                                             sAct)

       Title50.United StatesCode.Sections1702and 1705

     WM ax.Penalty:20 yeazs'im prisonrnent

     Cotmt #:4

       Sm uaalinc coods9om theU nited States

       Title 18.United StatesCode,Section 5546a)

     *M ax.Penalty: 10 yeazs'im prisonm ent

     Cotmt #:5
       False Statem entto federally licensed Srenrms dealer

       Titlel8-United StatesCode,Section 924(a)(1)(A1               .
     *M ax.Penalty:5yeizs'imprisonment



      *R efers only to possible term ofincarceration,doesnotinclude possible Fm es,restitution,
               specialassessm ents,parole term s,orforfeitures thatm ay be applicable.
